Citation Nr: 1644480	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to an increased (compensable) rating for left ear hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent prior to December 18, 2014, and in excess of 20 percent thereafter, for service-connected right lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than March 7, 2011, for the award of service connection for degenerative disc and joint disease of the thoracolumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a September 2013 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's initial rating for his service-connected right lower extremity radiculopathy to 10 percent disabling, effective March 7, 2011 (the effective date of service connection).  In a May 2015 rating decision, the AOJ increased the rating for right lower extremity radiculopathy to 20 percent, effective December 18, 2014.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  This issue, therefore, remains on appeal.

The RO appears to have most recently adjudicated the right ear hearing loss claim on a de novo basis.   Cf.38 U.S.C.A. §§ 5108 and 7104 (West 2014).  The Board must make an independent determination as to whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for right ear hearing loss and entitlement to a compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a rating decision issued in July 2008, the RO denied the Veteran's claim of entitlement to service connection for right ear hearing loss; although he filed a notice of disagreement with this decision, he did not file a timely substantive appeal following the December 2009 statement of the case and the appeal was closed.

2.  Additional evidence associated with the claims file since the July 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for right ear hearing loss, and it raises a reasonable possibility of substantiating the claim.

3.  Prior to December 18, 2014, the Veteran's right lower extremity radiculopathy was manifested by no more than mild incomplete paralysis.

4.  Beginning December 18, 2014, the Veteran's right lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis.

5.  In a final decision issued in July 2008, the RO denied the Veteran's petition to reopen his claim for service connection for low back pain/sciatica; although he filed a notice of disagreement with this decision, he did not file a timely substantive appeal following the December 2009 statement of the case and the appeal was closed.

6.  VA first received the Veteran's application to reopen his claim for service connection for a back disorder on March 7, 2011, and no communication that constitutes a formal or informal claim for service connection for a back disorder 

was received between the issuance of the December 2009 statement of the case and the receipt of the March 7, 2011, claim to reopen.



CONCLUSIONS OF LAW

1.  The July 2008 rating decision in which the RO denied the Veteran's claim for service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the July 2008 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Prior to December 18, 2014, the criteria for a rating in excess of 10 percent for right lower extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  For the period beginning December 18, 2014, the criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5. The criteria for an effective date prior to March 7, 2011, for the grant of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was accomplished in an April 2011 letter.  With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in April 2011, December 2011, September 2013, March 2014, September 2014, and April 2015.  Moreover, his statements in support of his claims are of record.  

He has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for right ear hearing loss was denied in a July 2008 rating decision.  The RO determined that the Veteran's auditory thresholds did not meet the regulatory definition of a hearing loss disability under 38 C.F.R. § 3.385.  At the time of the July 2008 rating decision, the evidence of record included his service treatment records, an April 2008 VA examination report, and his lay statements.

The Veteran was notified of the decision and his appellate rights in July 2008.  In March 2009, he submitted a VA Form 9 which was accepted as a notice of disagreement with the July 2008 rating decision.  In December 2009, the RO issued a statement of the case; however, he did not file a substantive appeal within 60 days.  No further communication regarding his claim for right ear hearing loss was received until March 2011, when VA received his petition to reopen his claim.  Therefore, the July 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim for right ear hearing loss, no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is inapplicable, as the Veteran's service treatment records were of record when the July 2008 rating decision was issued.

Evidence added to the record since the July 2008 rating decision includes the Veteran's statements, VA treatment records, and VA examinations in April 2011, September 2013, March 2014, September 2014, and April 2015.  His lay statements reflect complaints of hearing difficulties, and his VA treatment records and VA examinations provide his auditory thresholds and speech discrimination scores.  Significantly, a June 2012 VA audiology consult notes a speech discrimination score of 92 percent in the Veteran's right ear.

The Board finds that such evidence is new because it was not before the RO at the time of the July 2008 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right ear hearing loss, namely a right ear hearing loss disability under 38 C.F.R. § 3.385.  Thus, the Board finds that the evidence submitted is both new and material, and that the claim is reopened.


III.  Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In the case of an initial rating, consideration is given to whether staged ratings are warranted at any time during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time period beginning the year prior to the increased rating claim.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In the January 2012 rating decision on appeal, service connection for right lower extremity radiculopathy was granted and assigned a noncompensable disability rating under Diagnostic Code 8599-8520, effective March 7, 2011.  In a September 2013 rating decision, the AOJ increased the Veteran's disability rating to 10 percent, effective March 7, 2011.  In a May 2015 rating decision, the AOJ increased the Veteran's disability rating to 20 percent, effective December 18, 2014. 

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Words such as "mild," "moderate and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pertinent evidence of record includes VA examinations conducted in December 2011, November 2010, and May 2014, and the Veteran's lay statements.

During a December 2011 VA examination, the Veteran reported a history of sciatica starting in 1994, and that he had some chiropractic care with mild relief.  He reported pain and paresthesias down his right lower extremity.  Muscle strength testing was normal, and his deep tendon reflexes were normal.  Sensory examination of the right lower extremity was also normal, and straight leg raising test was negative.  The Veteran's symptoms included mild paresthesias and/or dysesthesias, as well as mild numbness.  The examiner noted that his right lower extremity sciatic nerve was involved, and that the overall severity was mild.

In a March 2012 statement, the Veteran stated that he would wake up at night with numbness in both his hands and feet.  In an April 2012 statement, the Veteran stated that his sleep was interrupted because he could not get comfortable, because he loses feeling in his extremities, and/or because of pain.  He stated that since service, he experienced a shooting pain down his right leg.

In March 2014, the Veteran underwent another VA examination that addressed the nature and severity of his right lower extremity radiculopathy.  Upon examination, muscle strength testing was normal, deep tendon reflexes were normal, and sensory examination of the right lower extremity was normal.  Straight leg raise testing was negative.  His symptoms included mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  There were no other signs or symptoms associated with radiculopathy.  Overall, the examiner concluded that the severity of the Veteran's radiculopathy was mild.

In September 2014, the Veteran underwent another VA examination.  During the examination, he reported numbness and tingling in his toes. Upon examination, muscle strength testing was normal, deep tendon reflexes were normal, and sensory examination of the right lower extremity was normal.  Straight leg raise testing was negative.  His symptoms included mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  There were no other signs or symptoms associated with radiculopathy.  Overall, the examiner concluded that the severity of the Veteran's radiculopathy was mild.

In March 2015, the Veteran underwent another VA examination.  Upon examination, muscle strength testing was normal; deep tendon reflexes were normal, except that they were absent in the right knee; and sensory examination of the right lower extremity was normal.  Straight leg raise testing was positive.  His symptoms included moderate intermittent pain, and mild paresthesias or dysesthesias.  There were no other signs or symptoms associated with radiculopathy.  Overall, the examiner concluded that the severity of the Veteran's radiculopathy was moderate.

In March 2015, the Veteran also underwent a VA peripheral nerves examination.  Upon examination, his symptoms included moderate intermittent pain and mild paresthesias and/or dysesthesias.  Muscle strength testing was normal; deep tendon reflexes were normal, except for absent in the right knee; and sensory examination of the right lower extremity was normal.  There were no trophic changes.  Overall, the examiner concluded that his radiculopathy resulted in moderate incomplete paralysis.  There were no other signs or symptoms associated with radiculopathy.  With regard to the functional effects of the Veteran's right lower extremity radiculopathy, the examiner noted that it affects his ability to sit, walk, stand, drive, bend, and lift, and that he frequently had to change positions.

Based on the foregoing, the Board finds that the Veteran's right lower extremity radiculopathy was manifested by no more than mild incomplete paralysis prior to December 18, 2014, and no more than moderate incomplete paralysis thereafter.  Accordingly, the evidence is against an initial rating in excess of 10 percent prior to December 18, 2014; or a rating in excess of 20 percent thereafter, are not warranted.

With regard to the period prior to December 18, 2014, the evidence indicates that the Veteran's right lower extremity radiculopathy caused mild pain, paresthesias, and numbness, and each VA examiner determined that these symptoms resulted in only mild incomplete paralysis.  Muscle strength testing, deep tendon reflex testing, sensory examination, and straight leg raising testing were all normal.  Furthermore, each of the VA examiners noted there were no other signs or symptoms associated with radiculopathy.  There is nothing of record to indicate that the symptoms associated with the Veteran's radiculopathy were anything more than wholly sensory in nature or that they manifested as more than mild incomplete paralysis.  Therefore, the Board finds that a disability rating in excess of 10 percent at any point prior to December 18, 2014, is not warranted at any point during the appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8520.
 
With regard to the period from December 18, 2014, the evidence indicates that the Veteran's right lower extremity radiculopathy caused moderate pain, paresthesias, and numbness, and the March 2015 VA examiner determined that these symptoms resulted in moderate incomplete paralysis.  While deep tendon reflex testing revealed absent results in the right knee, and the straight leg raising test was positive, both muscle strength testing and sensory examination were normal.  Furthermore, each of the VA examiners noted there were no other signs or symptoms associated with radiculopathy.  There is nothing of record to indicate that the symptoms associated with the Veteran's radiculopathy were anything more than wholly sensory in nature or that they manifested as more than moderate incomplete paralysis.  Therefore, the Board finds that a disability rating in excess of 20 percent at any point from December 18, 2014, is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Other Considerations

The Board has considered whether additional staged ratings under Fenderson, are appropriate for the right lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right lower extremity radiculopathy with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Therefore, referral is not warranted.   See Thun v. Peake, 22 Vet. App. 111 (2008).

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court recognized VA can separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was granted in a May 2015 rating decision, effective December 18, 2014, and the Veteran has not expressed disagreement with any aspect of that decision.  Given the foregoing, the Board concludes that entitlement to a TDIU rating claim was separately adjudicated, and the Board does not have jurisdiction over the claim and need not refer or remand the matter, or otherwise address it.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to December 18, 2014, and in excess of 20 percent thereafter, for right lower extremity radiculopathy.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  Earlier Effective Date

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  Specifically, under 38 C.F.R. 
§ 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran filed his original claim for service connection in October 2004.  An April 2005 rating decision denied his claim because post-service treatment records failed to demonstrate a diagnosed low back disorder.  He was notified of the decision and his appellate rights in April 2005.  He did not express disagreement with the April 2005 rating decision, and no further communication regarding his claim for right ear hearing loss was received until October 2007, when VA received his petition to reopen his claim.

The Veteran filed a petition to reopen his claim in October 2007.  A July 2008 rating decision denied his petition to reopen his claim because the evidence submitted was not new and material in that it did not demonstrate a current diagnosed disorder.  He was notified of the decision and his appellate rights in July 2008.  He filed a notice of disagreement in March 2009.  In a December 2009 statement of the case, the RO reopened his claim, but denied the claim on the merits.  The Veteran did not file a substantive appeal within 60 days, and no further communication regarding his claim for back disorder was received until March 7, 2011, when VA received his petition to reopen his claim.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to his claim for service connection for a back disorder was received prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Moreover, 38 C.F.R. § 3.156(c) is also not applicable as no additional service department records were received after the April 2005 or July 2008 rating decisions.

The RO received the Veteran's petition to reopen his claim on March 7, 2011.  In the January 2012 rating decision on appeal, the RO granted service connection for degenerative disc and joint disease of the thoracolumbar spine, effective March 7, 2011, the day his petition to reopen his claim was received.  The RO decision was based on a positive nexus opinion provided in December 2011.

In his January 2012 notice of disagreement, the Veteran argued that the effect date for the award of service connection was in correct.  He argued that, since the December 2011 VA examiner's positive nexus opinion was based on his service treatment records which were before the RO when his initial claim was received, the effective date should be the October 26, 2004, the day his initial claim was received.

The Board also acknowledges that the April 2005 and July 2008 rating decisions could be vitiated by a finding of clear and unmistakable error (CUE) in either decision.  See Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) (listing CUE as one of the three exceptions to the rules regarding finality and effective dates).  However, no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  

The Veteran has not alleged CUE in either the April 2005 or the July 2008 rating decisions.  With regard to his January 2012 argument, the Board notes that such does not allege CUE with the prior rating decisions.  Instead, the Veteran merely argues that because the examiner relied on his service treatment records, his effective date should be change; however, as noted above, the April 2005 and July 2008 rating decisions denied on his claim on the fact that a present disability related to his military service.  In fact, both the April 2005 and July 2008 rating decisions discuss his in-service treatment for back problems.

Accordingly, for the foregoing reasons, the July 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Thereafter, on March 7, 2011, VA received the Veteran's petition to reopen his claim for service connection for a back disorder.  As noted above, based upon the December 2011 VA examination's positive nexus opinion, the January 2012 rating decision reopened the claim and granted service connection for degenerative disc and joint disease of the thoracolumbar spine, effective March 7, 2011, the date the VA his petition to reopen his previously denied claim was received.

Despite the Veteran's contentions, the July 2008 rating decision became final and, importantly, the Board finds that there is no document of record that can be construed as a formal or informal claim for service connection for a back disorder after the July 2008 denial, but before the receipt of his claim to reopen on March 7, 2011.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the effective date for the grant of service connection for a lumbar spine disability has been appropriately assigned as the date of claim to reopen after the final disallowance of the claim, i.e., March 7, 2011.  See 38 C.F.R. § 3.400(r).  The Board emphasizes that the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service of a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

While the Board sympathizes with the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to March 7, 2011.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to March 7, 2011 for the award of service connection for the Veteran's lumbar spine disability and, as such, the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for right ear hearing loss is reopened.

Entitlement to an initial rating in excess of 10 percent prior to December 18, 2014, and in excess of 20 percent thereafter, for service-connected right lower extremity radiculopathy is denied.

Entitlement to an effective date earlier than March 7, 2011, for the award of service connection for lumbar spine disability disorder is denied.


REMAND

With regard to the Veteran's remaining claims, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  Specifically, a June 2012 VA audiology consult notes that the Veteran was seen for a hearing evaluation that day.  The audiologist summarized his hearing acuity, but the complete audiological results of the hearing evaluation are not provided.  The treatment record notes that an audiogram was recorded, and that the results were "viewable in the tools menu of CPRS." As the June 2012 VA audiogram, if procured, could bear on the outcome of his claims still on appeal, efforts must be made to obtain them , as well as any VA treatment records dated after April 30, 2015.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).



Accordingly, the case is REMANDED for the following action:

1. Obtain the complete results, including the audiogram, of the June 2012 VA audiology consultation, as well as any VA treatment records dated after April 30, 2015.

2.  If newly received evidence shows current right ear hearing loss for VA purposes; ask the examiner who provided the most recent VA audiology examination to review the claims file and provide an opinion as to whether the current hearing loss disability is the result of a disease or injury in service (including noise exposure) or was caused or aggravated by the service connected left ear hearing loss.  The examiner should consider medical literature pertaining to delayed onset hearing loss after noise exposure.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


